             UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
        Case 20-17876              Doc 24         Filed 11/20/20 Entered 11/20/20 12:01:03                              Desc Main
RE: ANGELA RAGGS
                                                    Document ) Page    1 of 1
                                                                Case No. 20 B 17876
                                                                        )
                                                              Debtor    ) Chapter 13
                                                                        )
                                                                        ) Judge: JACQUELINE P COX

                                                           NOTICE OF MOTION
ANGELA RAGGS                                                                             DAVID M SIEGEL
                                                                                         via Clerk's ECF noticing procedures
1247 N MASSASOIT AVE #1ST FL
CHICAGO, IL 60651-1120

Please take notice that on December 21, 2020 at 10:30 am., I will appear before the Honorable Judge JACQUELINE P COX
or any judge sitting in the judge's place, present the motion set forth below.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting ID 1612732896.
(3) Enter the passcode 778135.

To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646- 828-7666. (2) Enter
the meeting ID 1612732896. (3) Enter passcode 778135.

When prompted identify yourself by stating your full name.

To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for Judges.

If you object to this motion and want it called on the presentment date above, you may file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion will be
called on the presentment date. If no Notice of Objection is timely filed, the court may call the matter regardless.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named above by
U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on November 20, 2020.

                                                                                                   /s/ Tom Vaughn

                                 TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in support thereof
states:

1. On September 29, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

2. That the above-captioned plan has not yet been confirmed.


3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

Need 9/3 thru filing stubs and amend plan - #2.3 - check 3rd box add submit language.

WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant to 11 U.S.C. §
1307 (c) (1).
                                                                                           Respectfully submitted,
                                                                                           /s/ Tom Vaughn
TOM VAUGHN
CHAPTER 13 TRUSTEE
55 E. Monroe Street, Suite 3850
CHICAGO, IL 60603
(312) 294-5900
